  Exhibit 10.1

 
THIS NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
PROMISSORY NOTE

 DUE March 31, 2020
 
 
US $_________
 Date of Issuance: March 31, 2017

 
FOR VALUE RECEIVED, RumbleON, Inc., a Nevada corporation (the "Company"), hereby
unconditionally promises to pay to the order of ________________ (the "Holder"),
or their permitted assigns, the aggregate principal sum of _____________________
DOLLARS ($_______.___) (the "Principal Amount"), together with interest on the
unpaid principal balance of this Promissory Note (this "Note") at the rate
specified herein. All payments of principal and interest by the Company under
this Note shall be made in United States dollars in immediately available funds
to the account specified by the Holder.
 
 
1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated:
 
(a) "Affiliate" means, with respect to any person or entity, any person or
entity which directly or indirectly controls, is controlled by or is under
common control with such person or entity, as applicable. As used in this
definition, "control" (including, with correlative meanings, "controlled by" and
"under common control with") shall mean possession, directly or indirectly of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
(b) "Maturity Date" means the third anniversary of the date of issuance of this
Note.
 
(c) "Outstanding Balance" means all outstanding principal under the Note and any
accrued and unpaid interest thereon.
 
(d) "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 


 

 
 
(e) Transfer. This Note is transferable and assignable by the Holder to any
Person previously approved, in writing, by the Company; provided, however, that
no approval shall be required in connection with any transfer or assignment of
this Note to an Affiliate of the Holder in compliance with applicable securities
laws. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such approved transfers and assignments. In addition,
after delivery of an indemnity in form and substance reasonably satisfactory to
the Company, the Company also agrees to promptly issue a replacement Note if
this Note is lost, stolen, mutilated or destroyed.
 
2. Payment of Principal and Interest; Prepayment.  
 
(a) Interest shall accrue from the date hereof and shall continue to accrue on
the outstanding and unpaid Principal Amount until paid in full. From the date
hereof through and until the second anniversary of the date hereof, interest
shall accrue on the outstanding and unpaid Principal Amount at the rate of 6.5%
per annum. From the second anniversary of the date hereof and until the Maturity
Date, interest shall accrue on the outstanding and unpaid Principal Amount at
the rate of 8.5% per annum. Interest shall be computed on the basis of a 365-day
year for the actual number of days in the interest period. All Interest shall be
paid to Holder semi-annually in arrears on the last day of each six month
anniversary of the date hereof, including, if applicable, on the Maturity Date.
 
(b) The Company may, at its option, at any time, and without penalty, prepay all
or any portion of the principal amount or accrued but unpaid interest on this
Note without the prior written consent of the Holder.
 
3. Event of Default.  
 
The occurrence of any of the following events shall constitute an "Event of
Default" hereunder:
 
(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;
 
(b) (i) the Company or a subsidiary of the Company (a "Subsidiary") makes a
determination to discontinue (or does cease to conduct) business, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;
 


 

 
 
(c) unless waived by the Holder, if the Company fails to observe or perform in
any material respect any of its covenants contained in the Note and such failure
continues for more than thirty (30) days after delivery of written notice
thereof;
 
(d) unless waived by the Holder, the Company's material breach of any other term
or provision in this Note and such failure continues for more than thirty (30)
days after delivery of written notice thereof; or
 
(e) the Company's indebtedness for borrowed money is accelerated as a result of
a default or breach under any agreement for such borrowed money, including but
not limited to loan agreements, or material breach under any real property lease
agreements and material capital equipment lease agreements, by which the Company
is bound or obligated, which breach is not cured by the Company within the
applicable time periods thereof.
 
Upon the occurrence of any Event of Default, the Outstanding Balance under this
Note shall become immediately due and payable upon election of the Holder. Upon
the occurrence of any Event of Default, the Holder may, in addition to declaring
all amounts due hereunder to be immediately due and payable, pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under this Note. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursement
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder.
 
4. Amendments in Writing. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date) or waived
upon the written consent of the Company and the Holder. No such waiver or
consent in any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.
 
5. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
 
6. Governing Law; Jurisdiction; Venue. This Note, and all matters arising
directly and indirectly herefrom (the "Covered Matters"), shall be governed in
all respects by the laws of the State of Nevada as such laws are applied to
agreements between parties in the State of Nevada. The Company irrevocably
submits to the personal jurisdiction of the courts of the State of Nevada and
the United States District Court located nearest the Company's principal place
of business for the purpose of any suit, action, proceeding or judgment relating
to or arising out of the Covered Matters. Service of process on the Company in
connection with any such suit, action or proceeding may be served on the Company
anywhere in the world by the same methods as are specified for the giving of
notices under this Note. The Company irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Company irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 


 

 
Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day; (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth on the books
and records of the Company or at such other place as may be designated by the
Holder in writing to the Company in accordance with the provisions of this
Section 8, and to the Company at the Company's principal place of business, or
to such e-mail address, facsimile number or address as subsequently modified by
written notice in accordance with the provisions of this Section 8.
 
7. Successors and Assigns. This note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
permitted assigns of the Holder.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 


 

 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first above written.
 
 
RumbleON, Inc.
a Nevada corporation
 
 
 
By____________________________
Name:
Title:
 
Address:
4521 Sharon Road, Suite 370
Charlotte, North Carolina 28211
 
 
 

 
 
 
{40388346;3}
 
[Signature Page to Promissory Note]
 
